DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-06-22.
Claims 8-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of subgroup I and Group I, Claims 1-7, in the reply filed on 07-06-22 is acknowledged.
Claim 1 is allowable. The restriction requirement of Groups and subgroups, as set forth in the Office action mailed on 06-03-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06-03-22 is withdrawn, and claims 8-20 no longer be considered as withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter	
4.	Claims 1-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a ferrule comprising a concentric flange at a first end of the ferrule; a first adhesive; and a second adhesive, the substrate comprises a hole having a diameter that is a specified amount larger than an outside diameter of the ferrule forming an annular space between the hole and the ferrule, the first adhesive adheres a first surface of the concentric flange of the ferrule to a first surface of the substrate, and the second adhesive fills the annular space between the hole and the ferrule.
Claims 8-16 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
forming a hole in a substrate; applying a first adhesive on a first surface of the substrate around a circumference of the hole; inserting a ferrule comprising a concentric flange at a first end into the hole, wherein a diameter of the hole is a specified amount larger than an outside diameter of the ferrule forming an annular space between the hole and the ferrule, and wherein the first adhesive adheres a first surface of the concentric flange to a first surface of the substrate; filling the annular space between the hole and the ferrule with a second adhesive.
Claims 17-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 in combination as claimed, including:
a ferrule having a concentric flange at a first end of the ferrule; a first adhesive; a second adhesive; and a substrate comprising a hole having a diameter that is a specified amount larger than an outside diameter of the ferrule forming an annular space between the hole and the ferrule, wherein the first adhesive adheres a first surface of the concentric flange of the ferrule to a first surface of the substrate, and wherein the second adhesive fills the annular space between the hole and the ferrule.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 8, 17 and all claims dependent thereof patentable over art of record.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848